

CLUBCORP HOLDINGS, INC. PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
2012 STOCK AWARD PLAN






ClubCorp Holdings, Inc. (the “Company”), pursuant to the Amended and Restated
ClubCorp Holdings, Inc. 2012 Stock Award Plan, as amended (the “Plan”), hereby
grants to Participant identified below an award (the “Award”) of that number of
Performance Restricted Stock Units set forth below (the “PSUs”). This Award is
subject to all of the terms and conditions set forth herein and in the Plan
(collectively, the “Award Documents”), (which Plan has been provided to
Participant) and is incorporated herein in its entirety. All capitalized terms
not defined in this Performance Restricted Stock Agreement (this “Agreement”)
shall have the meaning ascribed thereto in the Plan.


Participant                                            
Date of Grant                                            
Target Award (Shares)                                    
Performance Period     Fiscal Year 2018                




1. Grant. The Company hereby grants to Participant the number of PSUs as set
forth above under Target Award, on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan. The Target Award shall vest in
accordance with the terms of Section 2(a) below. All PSUs granted hereunder
shall be credited to a separate account maintained for Participant on the books
of the Company (the “Account”). On any given date, the value of each PSU
credited to the Account shall equal the Fair Market Value of one share of Common
Stock. The PSUs settle in accordance with Section 2(b) hereof.


2. Terms and Conditions.


(a)    Vesting of Target Award. On the last day of the Performance Period (such
date, the “Vesting Date”) a number of PSUs subject to the Target Award (which
number may be lesser than or greater than the total number of PSUs subject to
the Target Award) shall become vested and non-forfeitable based on the
attainment of the performance measure set forth on Exhibit A attached hereto;
provided, that, except as set forth in Section 4(b) below, Participant is
employed by or providing services to the Company or any of its Affiliates on the
Vesting Date. The performance measure for the Target Award is “Fiscal Year 2018
Adjusted EBITDA” (as defined in Exhibit A) for the Performance Period.


(b)    Settlement of PSUs. As soon as practicable following the date on which
the Committee certifies the applicable performance measure in accordance with
Exhibit A, but in no event later than March 15th of the year following the year
in which the Vesting Date occurs, vested PSUs and their associated dividend
equivalents shall be settled by (i) delivering to Participant one share of
Common Stock for each vested PSU, (ii) making a cash payment to




--------------------------------------------------------------------------------



Participant equal to the Fair Market Value of any fractional shares of Common
Stock in respect of any vested PSUs credited to the Account, and (iii)
delivering the associated dividend equivalents and other distributions in
accordance with Section 3 below.


(c)    Restrictions. The PSUs granted hereunder may not be sold, pledged or
otherwise transferred (other than by will or the laws of descent and
distribution) and may not be subject to lien, garnishment, attachment or other
legal process. Participant acknowledges and agrees that, with respect to the
PSUs credited to the Account, Participant has no voting rights with respect to
such shares of Common Stock unless and until such PSUs are settled in shares of
Common Stock pursuant to Section 2(b) hereof.


(d)    Number of Shares. The number of PSUs subject to the Award may be adjusted
from time to time pursuant to the provisions of Section 12 of the Plan and any
and all new, substituted or additional securities to which Participant may be
entitled under the terms of the Award shall likewise be subject to the terms of
the Plan and this Agreement.


3. Dividend Equivalents. Each vested PSU includes the right to receive dividend
equivalents in an amount equal to the amount of the cash dividends that
Participant would have received if Participant owned the number of shares of
Common Stock represented by such PSU during the Performance Period, and such
dividend equivalents shall be accrued and paid to Participant after the
Committee certifies the applicable performance measure as provided in Section
2(b) above.


4. Effect of Termination of Employment.


(a)    Except as set forth in Section 4(b) below, upon the termination of
Participant’s employment or service with the Company and its Affiliates, any
unvested PSUs, together with any associated dividend equivalents, shall
immediately and automatically, without any action on the part of the Company, be
forfeited without any consideration therefor. Upon the termination
of Participant’s employment or service with the Company and its Affiliates for
Cause, any vested PSUs which have not been settled prior to the date of such
termination of employment or service, together with any associated dividend
equivalents, shall be forfeited (without payment of any consideration therefor).


(b)    In the event of Participant’s termination of employment or service with
the Company and its Affiliates due to death or Disability (as defined below)
during the twelve (12) month period immediately preceding the Vesting Date, then
Participant will vest in the number of PSUs determined by the product of (A) the
number of PSUs that vest based on the attainment of the performance measure set
forth on Exhibit A for the entire Performance Period as if Participant had
remained in employment or service with the Company or any of its Affiliates
through the applicable vesting date, multiplied by (B) a fraction, the numerator
of which is the
number of days from the Date of Grant through the date of such termination and
the denominator of which is the number of days in the Performance Period. This
prorated award shall be settled following the end of the Performance Period as
set forth in Section 2(b) above. In such event, Participant shall also vest in
the dividend equivalents associated with the number of PSUs determined pursuant
to this Section 4(b).






--------------------------------------------------------------------------------



(c)    For purposes of this Agreement, “Disability” shall mean a physical or
mental condition, which in the opinion of the Company, pursuant to consistently
applied guidelines, medical reports, and other evidence satisfactory to the
Company, causes Participant to be unable to perform Participant’s services,
duties and obligations for the Company or any of its Affiliates for any ninety
(90) days during a period of one hundred eighty (180) consecutive days due to
such condition. The Company may make such determination by a physician selected
by the Company and require that Participant submit to a medical examination by
such physician, or pursuant to the provision of benefits under any applicable
employer-sponsored group long-term disability insurance benefit program
sponsored by the Company of its Affiliates in which Participant participates.
The determination of the Company shall be binding upon Participant.


5. Tax Withholding. At the time the Award is made, or at any time thereafter as
requested by the Company, Participant hereby authorizes the Company to satisfy
its withholding obligations,
if any, from payroll or any other amounts payable to Participant, and
Participant further agrees to make adequate provision for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company, if any, which arise in connection with the Award, to the maximum extent
permitted by law. The Committee, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may satisfy such tax withholding
obligations, in whole or in part, by withholding otherwise deliverable shares of
Common Stock having an aggregate Fair Market Value equal to (but not exceeding)
the minimum amount required to be withheld and/or by the sale of shares of
Common Stock to generate sufficient cash proceeds to satisfy any such tax
withholding obligation. Participant hereby authorizes the Company to take any
steps as may be necessary to effect any such sale and agree to pay any costs
associated therewith, including without limitation any applicable broker’s fees.


6. Rights as a Stockholder. Upon and following the delivery of such shares in
settlement of the PSUs, Participant shall be the record owner of the shares of
Common Stock so delivered unless and until such shares of Common Stock are sold
or otherwise disposed of, and as record owner shall be entitled to all rights of
a holder of shares of Common Stock, including, without limitation, voting
rights, if any, with respect to such shares of Common Stock. Prior to the
settlement of the PSUs in shares of Common Stock, Participant shall not be
deemed for any purpose to be the owner of the shares of Common Stock underlying
the PSUs.


7. Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by applicable law, this Agreement shall be deemed amended to
the extent necessary to confirm to such applicable exemptive rule.


8. Notices. Any notices provided for in this Award or the Plan shall be given in
writing and shall be delivered by hand or sent by Federal Express, certified or
registered mail, return receipt requested, postage prepaid, and shall be deemed
effectively given upon receipt or, in the case of notices delivered by mail by
the Company to Participant, five (5) days after deposit in the United States
mail, postage prepaid, addressed to Participant at the last address Participant
provided to the Company.




--------------------------------------------------------------------------------





9. Award Not a Service Contract. The Award is not an employment or service
contract, and nothing in the Award shall be deemed to create in any way
whatsoever any obligation on Participant’s part to continue to serve as an
employee, director or consultant to the Company or any of its Affiliates. In
addition, nothing in this Award shall obligate the Company or any Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that Participant might have as an employee, director
or consultant or as any other type of service provider for the Company or any
Affiliate. Neither Participant nor any other person shall have any claim to be
granted any additional awards and there is no obligation under the Plan for
uniformity of treatment of holders or beneficiaries of awards. The terms and
conditions of the Award granted hereunder or any other award granted under the
Plan (or otherwise) and the Committee’s determinations and interpretations with
respect thereto and/or with respect to Participant and any recipient of an award
under the Plan need not be the same (whether or not Participant and any such
other recipient are similarly situated).


10. Section 409A of the Internal Revenue Code. The intent of the parties is that
the payments and benefits under this Agreement be exempt from, or to the extent
not so exempt, comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and be administered to be exempt from or in compliance therewith,
as applicable.


11. Miscellaneous.


(a)    Participant agrees upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of this Award.


(b) All amounts credited to the Account under this Agreement shall continue for
all purposes to be part of the general assets of the Company. Participant’s
interest in the Account shall make Participant only a general, unsecured
creditor of the Company.


(c) Participant may file with the Company a written designation of a beneficiary
on such form as may be prescribed by the Company and may, from time-to-time,
amend or revoke such designation. If no designated beneficiary survives
Participant, Participant’s estate shall be deemed to be the beneficiary.


(d)    Participant acknowledges and agrees that Participant has reviewed the
Award in its entirety, has had an opportunity to obtain the advice of counsel
prior to executing and accepting the Award and fully understands all provisions
of the Award.


(e) The waiver by either party of compliance with any provision of the Award by
the other party shall not operate or be construed as a waiver of any other
provision of the Award, or of any subsequent breach by such party of a provision
of the Award.


(f)    The terms of this Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, and shall be binding on
Participant and Participant’s beneficiaries, executors, administrators, heirs
and successors.




--------------------------------------------------------------------------------





(g)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.


(h)    This Agreement shall be governed in all respects by the laws of the State
of
Nevada, without regard to conflicts of laws principles thereof.


(i)    This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.


12.    Governing Plan Document and Entire Agreement. The Award is subject to all
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of the Plan and any other document, the provisions of the
Plan shall control. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.


[Signature page follows]






--------------------------------------------------------------------------------




CLUBCORP HOLDINGS, INC.    PARTICIPANT


By:              

Signature                        Signature


Title:     


Name:         Name:     




EXHIBIT A




VESTING OF PSUs
Fiscal Year 2018 Adjusted EBITDA (in millions)
Payout as Percentage of
Target Award
$300.0 or more
100%
$290.0
25%
Less than $290.0
0%

Payout is capped at 100% if the Fiscal Year 2018 Adjusted EBITDA (as defined
below) is at least $300.0 million.


Vesting will be determined based on the points shown above (with no
interpolation between such points).


1.    Determination of Award. Following the end of the Performance Period, the
Committee will certify the payout percentage of the Target Award for the
Performance Period. All of the PSUs subject to vesting during the Performance
Period will, together with their associated dividend equivalents, be
automatically forfeited if the Fiscal Year 2018 Adjusted EBITDA is less than
$290.0 million. Performance at or above the threshold level will result in the
PSUs becoming vested as set forth in paragraph 3 below, and shares underlying
such vested PSUs shall be distributed following completion of the certification
described above. For the avoidance of doubt, any PSUs that do not become so
vested will be automatically forfeited as of the last day of the Performance
Period.


2.    Defined Terms. For purposes of this Agreement:


(a)    “2017 Same Store Clubs” means clubs that have been fully operational for
one fiscal year as of the last day of Fiscal Year 2016, and excluding any newly
acquired or opened clubs, clubs added under management agreements or divested
clubs in Fiscal Year 2016, Fiscal Year 2017 or Fiscal Year 2018; provided, that
clubs held for sale are considered same store until they are divested; provided,
further, that once a club has been divested, it will be removed from the same
store classification, as determined by the Committee with respect to Fiscal Year
2017.






--------------------------------------------------------------------------------




(b)    “Adjusted EBITDA” means net income before interest expense, income taxes,
interest and investment income, and depreciation and amortization, as adjusted
to exclude: impairments, gain or loss on disposition and acquisition of assets,
losses from discontinued operations, loss on extinguishment of debt, non-cash
and other adjustments, equity-based compensation expense, and an acquisition
adjustment relating to estimated deferred revenue using current membership life
estimates related to initiation payments that would have been recognized in the
applicable Fiscal Year but for the application of purchase accounting in
connection with the acquisition of ClubCorp, Inc. in 2006 by affiliates of KSL
Capital Partners, LLC and the acquisition of Sequoia Golf Holdings, LLC and
Parthenon-Sequoia Ltd. on September 30, 2014.


(c)    “Fiscal Year” means each fiscal year of the Company, which is the 52 or
53-week period ending on the last Tuesday of each December. For the avoidance of
doubt, “Fiscal Year
2016” means the Fiscal Year ending on December 27, 2016, “Fiscal Year 2017”
means the
Fiscal Year ending on December 26, 2017, and “Fiscal Year 2018” means the Fiscal
Year ending on December 25, 2018.


(d)    “Fiscal Year 2018 Adjusted EBITDA” means Adjusted EBITDA for Fiscal Year
2018 achieved by 2017 Same Store Clubs, as determined on a consolidated basis,
but excluding any newly acquired or opened clubs, clubs added under management
agreements or divested clubs in Fiscal Year 2016, Fiscal Year 2017 or Fiscal
Year 2018.


3.    Calculation. For purposes of the Award, the number of PSUs subject to the
Target Award that will become vested effective as of the Vesting Date will be
calculated as follows:


(a)    FIRST: Determine the actual Fiscal Year 2018 Adjusted EBITDA for the
Performance Period.


(b)    SECOND: Plot the actual Fiscal Year 2018 Adjusted EBITDA determined in
the first step into the appropriate band in the left-hand column of the table
above and determine the number of PSUs vesting as a percent of the Target Award,
as applicable, which is the figure in the right-hand column of the table above
corresponding to the applicable level of Fiscal Year
2018 Adjusted EBITDA. Use the points in the table above (with no interpolation
between such points) to determine the applicable level of Fiscal Year 2018
Adjusted EBITDA and the corresponding PSU vesting.


4.    Rules. The following rules apply to the computation of the number of PSUs
vesting:


(a)    The minimum number of PSUs that may vest for the Performance Period is
zero and the maximum number of PSUs that may vest for the Performance Period is
100% of the number of PSUs granted.


(b)    No PSUs granted will vest if the Fiscal Year 2018 Adjusted EBITDA is less
than
$290.0 million for the Performance Period (and all such PSUs and associated
dividend equivalents will be automatically forfeited).




